 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 
HOME FEDERAL BANCORP, INC. OF LOUISIANA
EMPLOYMENT AGREEMENT
 
 
This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the
27th day of December 2012, between Home Federal Bancorp, Inc. of Louisiana, a
Louisiana corporation (the “Corporation” or the “Employer”), and James R. Barlow
(the “Executive”).
 
 
WITNESSETH
 
WHEREAS, the Executive is currently employed as the Executive Vice President and
Chief Operating Officer of the Corporation;
 
            WHEREAS, the Corporation desires to assure itself of the continued
availability of the Executive’s services as provided in this Agreement and to
reflect the Executive’s new titles;
 
WHEREAS, the Corporation’s wholly owned subsidiary Home Federal Bank (the
“Bank”) is concurrently entering into a new amended and restated employment
agreement with the Executive (the “Bank Agreement”); and
 
WHEREAS, the Executive is willing to serve the Corporation on the terms and
conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Corporation and
the Executive hereby agree as follows:
 
1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:
 
(a)           Average Annual Compensation.  The Executive’s “Average Annual
Compensation” for purposes of determining severance payable under this Agreement
shall be deemed to mean the average level of the following compensation provided
to the Executive by the Employer or any subsidiary thereof during the most
recent three calendar years preceding the year in which the Date of Termination
occurs:  (i) the Base Salary earned by the Executive during such period, (ii)
the cash bonuses, if any, earned by the Executive during such period, and (iii)
the value of any income earned by the Executive during such period from the
vesting of restricted stock awards.
 
(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.
 
(c)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
(d)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.
 
(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(f)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause or for death, the date on which
the Notice of Termination is given, and (ii) if the Executive’s employment is
terminated for any other reason, the date specified in such Notice of
Termination.
 
(g)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.
 
(h)           Effective Date.  The “Effective Date” of this Agreement shall mean
January 1, 2013.
 
(i)           Good Reason.  “Good Reason” means the occurrence of any of the
following conditions:
 
        (i)   any material breach of this Agreement by the Corporation,
including without limitation any of the following: (A) a material diminution in
the Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities as described in Section 2, or (C) any
requirement that the Executive report to a corporate officer or employee of the
Corporation other than the Chairman of the Board of the Corporation, or
 
      (ii)   any material change in the geographic location at which the
Executive must perform his services under this Agreement;
 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Corporation within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Corporation shall thereafter have the right to remedy
the condition within thirty (30) days of the date the Corporation received the
written notice from the Executive.  If the Corporation remedies the condition
within such thirty (30) day cure period, then no Good Reason shall be deemed to
exist with respect to such condition.  If the Corporation does not remedy the
condition within such thirty (30) day cure period, then the Executive may
deliver a Notice of Termination for Good Reason at any time within sixty (60)
days following the expiration of such cure period.
 
 
 
2

--------------------------------------------------------------------------------

 
(j)           IRS.  “IRS” shall mean the Internal Revenue Service.
 
(k)           Notice of Termination.  Any purported termination of the
Executive’s employment by the Corporation for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Disability, Retirement or Good Reason,
shall be communicated by a written “Notice of Termination” to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
dated notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety (90)
days after such Notice of Termination is given, except in the case of the
Corporation’s termination of the Executive’s employment for Cause or for death,
which shall be effective immediately, and (iv) is given in the manner specified
in Section 10 hereof.
 
(l)           Retirement.  “Retirement” shall mean a voluntary termination by
the Executive which constitutes a retirement, including early retirement, under
the Bank’s 401(k) plan.
 
2.           Term of Employment and Duties.
 
(a)           The Corporation hereby employs the Executive as the President and
Chief Operating Officer of the Corporation and the Executive hereby accepts said
employment and agrees to render such services to the Corporation on the terms
and conditions set forth in this Agreement.  The terms and conditions of this
Agreement shall be and remain in effect during the period beginning on the
Effective Date of this Agreement and ending on December 31, 2015, plus such
extensions, if any, as are provided pursuant to Section 2(b) hereof (the
“Employment Period”).
 
(b)           Beginning on the day that is the first annual anniversary of the
Effective Date and on each annual anniversary thereafter, the term of this
Agreement shall be extended for a period of one additional year, provided that
the Employer has not given notice to the Executive in writing at least thirty
(30) days prior to such day that the term of this Agreement shall not be
extended further and/or the Executive has not given notice to the Employer of
his election not to extend the term at least thirty (30) days prior to any such
annual anniversary date.  If any party gives timely notice that the term will
not be extended as of any such annual anniversary date, then this Agreement
shall terminate at the conclusion of its remaining term.  References herein to
the term of this Agreement shall refer both to the initial term and successive
terms.
 
(c)           Nothing in this Agreement shall be deemed to prohibit the
Corporation at any time from terminating the Executive’s employment during the
Employment Period for any reason, provided that the relative rights and
obligations of the Corporation and the Executive in the event of any such
termination shall be determined under this Agreement, and provided further, that
the termination of the Executive as President and/or as Chief Operating Officer
shall not result in termination of the Executive’s service as a director on the
Board of Directors of the Corporation.
 
 
 
3

--------------------------------------------------------------------------------

 
(d)           During the term of this Agreement, the Executive shall manage the
operations of the Corporation and oversee the officers that report to him. The
Executive shall also oversee the implementation of the policies adopted by the
Board of Directors of the Corporation and report directly to the Chairman of the
Board and/or the Board of Directors of the Corporation. In addition, during the
term of this Agreement, the Executive shall perform such executive services for
the Corporation as may be consistent with his title and from time to time
assigned to him by the Corporation’s Board of Directors.
 
(e)           During the term of this Agreement, the Board of Directors of the
Corporation shall nominate the Executive to be a director of the Corporation
when his term expires and recommend his election to the stockholders of the
Corporation, subject to the fiduciary duties of the Board of Directors of the
Corporation. In addition, the Corporation agrees to approve the Executive’s
election as a director of the Bank throughout the term of this Agreement.
 
3.           Compensation and Benefits.
 
(a)           The Employer shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of $193,950
per year (“Base Salary”), which amount may be increased from time to time in
such amounts as may be determined by the Board of Directors of the Employer and
may not be decreased without the Executive’s express written consent.  In
addition to his Base Salary, the Executive shall be entitled to receive during
the term of this Agreement such bonus payments as may be determined by the Board
of Directors of the Employer.
 
(b)           During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, employee stock ownership, or other plans, benefits
and privileges given to employees and executives of the Employer, to the extent
commensurate with his then duties and responsibilities, as fixed by the Board of
Directors of the Employer.  The Corporation shall not make any changes in such
plans, benefits or privileges which would adversely affect the Executive’s
rights or benefits thereunder, unless such change occurs pursuant to a program
applicable to all executive officers of the Corporation and does not result in a
proportionately greater adverse change in the rights of or benefits to the
Executive as compared with any other executive officer of the
Corporation.  Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 3(a) hereof.
 
(c)           During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policy as established from time
to time by the Board of Directors of the Employer.  The Executive shall not be
entitled to receive any additional compensation from the Employer for failure to
take a vacation, nor shall the Executive be able to accumulate unused vacation
time from one year to the next, except to the extent authorized by the Board of
Directors of the Employer.
 
 
 
4

--------------------------------------------------------------------------------

 
(d)           During the term of this Agreement, the Employer shall provide
medical and dental insurance at no cost to the Executive for the benefit of the
Executive and his spouse and minor children.  The terms of such medical and
dental insurance shall be the same or substantially similar to the coverage
provided by the Corporation as of the date of this Agreement.
 
(e)           During the term of this Agreement, the Employer shall provide the
Executive, to the extent not provided by the Bank, with an automobile comparable
to the one currently provided to him. The Employer shall be responsible and
shall pay for all costs of insurance coverage, repairs, maintenance and other
incidental expenses, including license, fuel and oil. If such expenses are paid
in the first instance by the Executive, the Employer shall reimburse the
Executive therefor.  Such reimbursement shall be paid promptly by the Employer
and in any event no later than March 15 of the year immediately following the
year in which such expenses were incurred.
 
(f)           Except as otherwise agreed between the Corporation and the Bank
and to the extent applicable, (i) the Executive's compensation, benefits, and
severance and (ii) expenditures made by the Executive on behalf of the
Corporation, as set forth in this Agreement, shall be paid by the Corporation
and the Bank in the same proportions as the (A) time and services and (B)
expenditures actually expended by the Executive on the business of the
Corporation and the business of the Bank, respectively.  For this purpose, the
Executive shall maintain, and provide to the Corporation on at least a monthly
basis, documentation of the time and expenses expended by the Executive on the
business of each of the Corporation and the Bank.
 
4.           Expenses.  The Employer shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Employer, including,
but not by way of limitation, automobile expenses described in Section 3(e)
hereof, and traveling expenses, and all reasonable entertainment expenses
(whether incurred at the Executive’s residence, while traveling or otherwise),
subject to such reasonable documentation and policies as may be established by
the Board of Directors of the Employer.  If such expenses are paid in the first
instance by the Executive, the Employer shall reimburse the Executive
therefor.  Such reimbursement shall be paid promptly by the Employer and in any
event no later than March 15th of the year immediately following the year in
which such expenses were incurred.
 
5.           Termination.
 
(a)           The Corporation shall have the right, at any time upon prior
Notice of Termination, to terminate the Executive’s employment hereunder for any
reason, including without limitation, termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
(b)           In the event that (i) the Executive’s employment is terminated by
the Corporation for Cause or (ii) the Executive terminates his employment
hereunder other than for Disability, Retirement, death or Good Reason, the
Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination.
 
(c)           In the event that the Executive’s employment is terminated as a
result of Disability, Retirement or the Executive’s death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.
 
(d)           In the event that (y) the Executive’s employment is terminated by
the Corporation for other than Cause, Disability, Retirement or the Executive’s
death or (z) such employment is terminated by the Executive for Good Reason, in
each case either before or after a Change in Control occurs, then the
Corporation shall:
 
  (i)            pay to the Executive, in a lump sum as of the Date of
Termination, a cash severance amount equal to three (3) times that portion of
the Executive’s Average Annual Compensation paid by the Corporation;
 
  (ii)           maintain and provide for a period ending at the earlier of (A)
thirty-six (36) months after the Date of Termination or (B) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (ii)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance and disability
insurance offered by the Corporation in which the Executive was participating
immediately prior to the Date of Termination (other than the continuation of any
vacation time, sick leave or similar leave), in each case subject to Sections
5(d)(iii) and (iv) below;
 
  (iii)           in the event that the continued participation of the Executive
in any group insurance plan as provided in clause (ii) of this Section 5(d) is
barred or would trigger the payment of an excise tax under Section 4980D of the
Code, or during the period set forth in Section 5(d)(ii) any such group
insurance plan is discontinued, then the Corporation shall at its election
either (A) arrange to provide the Executive with alternative benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plans immediately prior to the Date of Termination,
provided that the alternative benefits do not trigger the payment of an excise
tax under Section 4980D of the Code, or (B) pay to the Executive within 10
business days following the Date of Termination (or within 10 business days
following the discontinuation of the benefits if later) a lump sum cash amount
equal to the projected cost to the Corporation of providing continued coverage
to the Executive until the three-year anniversary of his Date of Termination,
with the projected cost to be based on the costs being incurred immediately
prior to the Date of Termination (or the discontinuation of the benefits if
later), as increased by 10% each year; and
 
  (iv)           any insurance premiums payable by the Corporation pursuant to
Section 5(d)(ii) or (iii) shall be payable at such times and in such amounts
(except that the Employer shall also pay any employee portion of the premiums)
as if the Executive was still an employee of the Corporation, subject to any
increases in such amounts imposed by the insurance company or COBRA, and the
amount of insurance premiums required to be paid by the Corporation in any
taxable year shall not affect the amount of insurance premiums required to be
paid by the Corporation in any other taxable year.
 
 
 
6

--------------------------------------------------------------------------------

 
(e)           Notwithstanding any other provision contained in this Agreement,
if the time period for making any cash payment under Section 5(d) commences in
one calendar year and ends in the succeeding calendar year, then the payment
shall not be paid until the succeeding calendar year.
 
6.           Payment of Additional Benefits under Certain Circumstances.
 
(a)           If (i) the payments and benefits pursuant to Section 5 hereof,
either alone or together with other payments and benefits which the Executive
has the right to receive from the Corporation and/or the Bank (including,
without limitation, the payments and benefits which the Executive would have the
right to receive from the Bank pursuant to Section 5 of the Bank Agreement
before giving effect to any reduction in such amounts pursuant to Section 6 of
the Bank Agreement), would constitute a “parachute payment” as defined in
Section 280G(b)(2) of the Code (the “Initial Parachute Payment,” which includes
the amounts paid pursuant to clause (A) below), and (ii) the Initial Parachute
Payment either equals three times the Executive’s Base Amount or exceed three
times the Executive’s Base Amount but by an amount less than 5% of three times
the Executive’s Base Amount, then the Initial Parachute Payment shall be reduced
by the least amount necessary to bring the present value of the payments and
benefits below three times the Executive’s Base Amount, with the cash severance
to be reduced first.  As used in this Agreement, “Base Amount” shall have the
meaning set forth in Section 280G(b)(3) of the Code.
 
(b)           If the Initial Parachute Payment exceeds 105% of three times the
Executive’s Base Amount, then the Corporation shall pay to the Executive, in a
lump sum within five business days after the Date of Termination, a lump sum
cash amount equal to the sum of the following:
 
   (i)           the amount by which the payments and benefits that would have
otherwise been paid by the Bank to the Executive pursuant to Section 5 of the
Bank Agreement are reduced by the provisions of Section 6 of the Bank Agreement;
 
   (ii)           twenty (20) percent (or such other percentage equal to the tax
rate imposed by Section 4999 of the Code) of the amount by which the Initial
Parachute Payment exceeds the Executive’s “base amount” from the Corporation and
the Bank, as defined in Section 280G(b)(3) of the Code, with the difference
between the Initial Parachute Payment and the Executive’s base amount being
hereinafter referred to as the “Initial Excess Parachute Payment”; and
 
  (iii)           such additional amount (tax allowance) as may be necessary to
compensate the Executive for the payment by the Executive of state, local and
federal income taxes, employment-related taxes (including Social Security and
Medicare taxes) and excise taxes on the payment provided under clause (ii) above
and on any payments under this clause (iii).  In computing such tax allowance,
the payment to be made under clause (ii) above shall be multiplied by the “gross
up percentage” (“GUP”).  The GUP shall be determined as follows:
 
GUP = Tax Rate
1-Tax Rate
 
 
7

--------------------------------------------------------------------------------

 
The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal, state and local income and employment-related tax rate (including
Social Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment under clause (ii)
above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.
 
(b)           The “Adjusted Excess Parachute Payment” shall equal the Initial
Excess Parachute Payment plus the amounts paid pursuant to clauses (ii) and
(iii) of Section 6(a) above.
 
(c)           Notwithstanding the foregoing, if it shall subsequently be
determined in a final judicial determination or a final administrative
settlement to which the Executive is a party that the actual excess parachute
payment as defined in Section 280G(b)(1) of the Code is different from the
Adjusted Excess Parachute Payment (such different amount being hereafter
referred to as the “Determinative Excess Parachute Payment”), then the
Corporation’s independent tax counsel shall determine the amount (the
“Adjustment Amount”) which either the Executive must pay to the Corporation or
the Corporation must pay to the Executive in order to put the Executive (or the
Corporation, as the case may be) in the same position the Executive (or the
Corporation, as the case may be) would have been if the Adjusted Excess
Parachute Payment had been equal to the Determinative Excess Parachute
Payment.  In determining the Adjustment Amount, the independent tax counsel
shall take into account any and all taxes (including any penalties and interest)
paid by or for the Executive or refunded to the Executive or for the Executive’s
benefit.  As soon as practicable after the Adjustment Amount has been so
determined, and in no event more than thirty (30) days after the Adjustment
Amount has been determined, the Corporation shall pay the Adjustment Amount to
the Executive or the Executive shall repay the Adjustment Amount to the
Corporation, as the case may be.
 
(d)           In each calendar year that the Executive receives payments of
benefits that constitute a parachute amount, the Executive shall report on his
state and federal income tax returns such information as is consistent with the
determination made by the independent tax counsel of the Corporation as
described above.  The Corporation shall indemnify and hold the Executive
harmless from any and all losses, costs and expenses (including without
limitation, reasonable attorneys’ fees, interest, fines and penalties) which the
Executive incurs as a result of so reporting such information, with such
indemnification to be paid by the Corporation to the Executive as soon as
practicable and in any event no later than March 15th of the year immediately
following the year in which the amount subject to indemnification was
determined.  The Executive shall promptly notify the Corporation in writing
whenever the Executive receives notice of the institution of a judicial or
administrative proceeding, formal or informal, in which the federal tax
treatment under Section 4999 of the Code of any amount paid or payable under
this Section 6 is being reviewed or is in dispute.  The Corporation shall assume
control at its expense over all legal and accounting matters pertaining to such
federal tax treatment (except to the extent necessary or appropriate for the
Executive to resolve any such proceeding with respect to any matter unrelated to
amounts paid or payable pursuant to this Section 6), and the Executive shall
cooperate fully with the Corporation in any such proceeding.  The Executive
shall not enter into any compromise or settlement or otherwise prejudice any
rights the Corporation may have in connection therewith without the prior
consent of the Corporation.
 
 
 
8

--------------------------------------------------------------------------------

 
(e)           If the payments and benefits which the Executive would have the
right to receive from the Bank pursuant to Section 5 of the Bank Agreement are
reduced pursuant to Section 6 of the Bank Agreement for reasons unrelated to
Section 280G of the Code, then the Corporation shall pay to the Executive, in a
lump sum within five business days after the Date of Termination, a cash amount
equal to the amount by which the payments and benefits that would have otherwise
been paid by the Bank pursuant to Section 5 of the Bank Agreement are reduced by
the provisions of Section 6 of the Bank Agreement.
 
(f)           Notwithstanding any other provision contained in this Agreement,
if the time period for making any cash payment under this Section 6 commences in
one calendar year and ends in the succeeding calendar year, then the payment
shall not be paid until the succeeding calendar year.
 
7.           Mitigation; Exclusivity of Benefits.
 
(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 5(d)(ii) above.
 
(b)           The specific arrangements referred to herein are not intended to
exclude any other vested benefits which may be available to the Executive upon a
termination of employment with the Corporation pursuant to employee benefit
plans of the Corporation or the Bank or otherwise.
 
8.           Withholding.  All payments required to be made by the Corporation
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Corporation shall
determine are required to be withheld pursuant to any applicable law or
regulation.
 
9.           Assignability.  The Corporation may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Corporation may hereafter merge or
consolidate or to which the Corporation may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the
Corporation hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder.  The Executive may not assign or transfer this Agreement or any
rights or obligations hereunder.
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
10.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
To the Corporation:      Secretary
Home Federal Bancorp, Inc. of Louisiana
624 Market Street
Shreveport, Louisiana  71101
 
To the Executive:          James R. Barlow
At the address last appearing on
the personnel records of the Employer
 
     11.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Board of Directors of the Corporation to
sign on its behalf.  No waiver by any party hereto at any time of any breach by
any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Corporation may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.
 
12.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of
Louisiana.
 
13.           Nature of Obligations.  Nothing contained herein shall create or
require the Corporation to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Corporation hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.
 
14.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
15.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same instrument.
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
17.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359.
 
18.           Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
19.           Entire Agreement.  This Agreement embodies the entire agreement
between the Corporation and the Executive with respect to the matters agreed to
herein.  All prior agreements, oral or written, between the Corporation and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect.  Notwithstanding the foregoing, nothing contained
in this Agreement shall affect the Bank Agreement of even date being entered
into between the Bank and the Executive.
 
(Signature page follows)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
 

Attest:   HOME FEDERAL BANCORP, INC. OF     LOUISIANA             /s/DeNell W.
Mitchell   By: /s/Daniel R. Herndon  DeNell W. Mitchell   Daniel R. Herndon
Corporate Secretary   Chairman of the Board                 EXECUTIVE          
      By: /s/James R. Barlow       James R. Barlow

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12
 